United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newtown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-75
Issued: August 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 13, 2010 appellant filed a timely appeal from a July 13, 2010 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant has greater than a 10 percent impairment of the right lower
extremity.
On appeal, his attorney asserts that a conflict in medical evidence has been created
between the opinions of the attending physician and OWCP’s medical adviser.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 18, 2001 appellant, then a 46-year-old letter carrier, filed a traumatic injury
claim alleging that he injured his right knee and ankle when a step broke. A July 15, 2001
magnetic resonance imaging (MRI) scan of the right knee demonstrated no evidence of a
meniscal tear and a partial tear of the quadriceps tendon, small joint effusion and Stage 3
chondromalacia patellae. On August 9, 2001 OWCP accepted that appellant sustained an
employment-related right meniscus tear and authorized arthroscopy.
Arthroscopic examination of the right knee on August 30, 2001, done by Dr. Anthony
Balsamo, Board-certified in orthopedic surgery, demonstrated full knee range of motion, no sign
of a quadriceps mechanical problem and chondromalacia of the patella, with grade 3 osseous
calcifications. The medial meniscus, anterior and posterior cruciates were normal.
Appellant retired in November 2004. On November 20, 2008 he filed a schedule award
claim, and submitted a September 23, 2008 report in which Dr. Arthur Becan, an orthopedic
surgeon, advised that in accordance with the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),2 appellant had
a five percent right lower extremity impairment due to knee patellofemoral pain and crepitance.
On April 7, 2009 OWCP asked appellant to submit a report within 30 days in accordance with
the sixth edition of the A.M.A., Guides,3 which was required for impairment evaluations. By
decision dated May 20, 2009, it denied appellant’s schedule award claim on the grounds that he
did not submit appropriate medical evidence. Appellant’s attorney timely requested a hearing
and in an August 14, 2009 decision, OWCP’s hearing representative vacated the May 20, 2009
decision and remanded the case to OWCP for review by OWCP’s medical adviser.
In a September 22, 2009 report, Dr. Morley Slutsky, OWCP’s medical adviser who is
Board-certified in occupational medicine, reviewed the record, including Dr. Becan’s
September 23, 2008 report. He advised that this was the date of maximum medical improvement
and that, in accordance with Table 16-3 of the sixth edition of the A.M.A., Guides, for a partial
meniscectomy, appellant had a Class 1 impairment with a default grade C which was equal to a
two percent right lower extremity impairment.
Dr. Becan submitted a revised September 23, 2008 report in which he provided analysis
in accordance with the sixth edition of the A.M.A., Guides. He reported that appellant had Class
2 impairment due to right knee patellofemoral arthritis equal to 15 percent impairment.
Dr. Becan then used the net adjustment formula and found an additional 2 percent impairment,
for a total 17 percent right lower extremity impairment, with a date-of-maximum medical
improvement of September 23, 2008.
OWCP referred appellant to Dr. Steven J. Valentino, a Board-certified osteopath
specializing in orthopedic surgery. In a December 15, 2009 report, Dr. Valentino reported the
history of injury, appellant’s complaint of occasional right knee pain and his review of the
2

A.M.A., Guides (5th ed. 2001).

3

A.M.A., Guides (6th ed. 2008).

2

medical record including the July 13, 2001 MRI scan study and August 30, 2001 operative
report. He provided physical examination findings which, he advised, were completely normal.
Dr. Valentino diagnosed resolved strain of the right knee and advised that appellant was fully
and completely recovered from the work-related injury with no residuals. He explained that,
although the statement of accepted facts noted a tear of the medial meniscus, intraoperative
findings demonstrated an intact meniscus with no tear. Dr. Valentino advised that the
degenerative changes about the undersurface of the patella bore no connection to the
employment injury and were preexisting and that appellant was capable of working full duty
without restriction.
On January 16, 2010, Dr. Arnold T. Berman, OWCP’s medical adviser who is Boardcertified in orthopedic surgery, noted his review of the record including Dr. Becan’s sixth edition
assessment and Dr. Valentino’s report. He advised that he was in agreement with Dr. Becan’s
diagnosis because it was consistent with the medical documentation, noting that it would not be
appropriate to make a diagnosis of meniscal tear as one was not documented on the MRI scan or
operative report. Dr. Berman, however, disagreed with Dr. Becan’s impairment rating, stating
that Dr. Becan found Class 2 impairment due to patellofemoral arthritis under Table 16-3, Knee
Regional Grid. Dr. Berman maintained that, because the operative report indicated that there
was remaining cartilage, it was not appropriate to choose Class 2 which is described as having
either a one millimeter (mm) or no cartilage interval and that Class 1 was the more appropriate
choice as Class 1 is described as having a 2 mm cartilage interval and has a default value C for a
10 percent impairment. Dr. Berman then utilized the adjustment modifiers and found a net
adjustment of zero. He concluded that appellant had 10 percent right lower extremity
impairment with maximum medical improvement attained on September 23, 2008, the date of
Dr. Becan’s examination.
On January 29, 2010 appellant was granted a schedule award for a 10 percent impairment
of the right lower extremity, for a total of 28.8 weeks, to run from September 23, 2008 to
April 12, 2009. His attorney timely requested a hearing, which was held on May 18, 2010. At
the hearing appellant testified that he had right knee pain, laxity, grinding and clicking and that it
was difficult for him to walk up stairs. His attorney argued that a conflict in medical evidence
existed between the opinions of Dr. Becan and OWCP’s medical adviser.
By decision dated July 13, 2010, OWCP’s hearing representative found that the weight of
the medical evidence rested with the opinion of Dr. Berman and affirmed the January 29, 2010
schedule award decision.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition will be used.8
Under the sixth edition, for lower extremity impairments the evaluator identifies the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).9 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).10 Under Chapter 2.3, evaluators are directed to provide reasons for their impairment
rating choices, including choices of diagnoses from regional grids and calculations of modifier
scores.11
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with medical adviser
providing rationale for the percentage of impairment specified.12 In determining entitlement to a
schedule award, preexisting impairment to the scheduled member is to be included.13
ANALYSIS
The Board finds that appellant has not established that he has an impairment of the right
lower extremity greater than 10 percent. The sixth edition of the A.M.A., Guides provides that,
in the event that a specific diagnosis is not listed in the diagnosis-based impairment grid, the
examiner should identify a similar listed condition to be used as a guide to the impairment
calculation. The rationale for this decision should be given.14 As noted by Drs. Becan,
Valentino and Berman, a meniscal tear was not found on the July 15, 2001 MRI scan or during
the August 30, 2001 arthroscopic procedure. Dr. Berman, OWCP’s medical adviser, opined that
Dr. Becan correctly diagnosed patellofemoral arthritis, which was documented by MRI scan and
examination. It was therefore appropriate for appellant’s impairment to be rated for
patellofemoral arthritis.
6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides 494-531.

10

Id. at 521.

11

Id. at 23-28.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
13

Peter C. Belkind, 56 ECAB 580 (2005).

14

A.M.A., Guides, supra note 2 at 500.

4

Dr. Berman, however, disagreed with Dr. Becan’s choice of Class 2 impairment, under
Table 16-3, Knee Regional Grid.15 Dr. Berman advised that, because the operative report
indicated that there was remaining cartilage, it was not appropriate to choose Class 2, noting that
it is described as having either a one mm or no cartilage interval. He maintained that Class 1 was
the more appropriate choice as Class 1 is described as having a 2 mm cartilage interval and has a
default value of C for 10 percent impairment. Dr. Berman then utilized the adjustment modifiers
and net adjustment formula and found a net adjustment of zero. He concluded that appellant had
10 percent right lower extremity impairment with maximum medical improvement attained on
September 23, 2008, the date of Dr. Becan’s examination.
Table 16-3 states that Class 1 is defined as having a mild problem and Class 2 as having a
moderate problem. It further provides that a Class 1 patellofemoral arthritis me be rated as 1 to
13 percent with 1 to 5 percent for a full-thickness articular cartilage defect of ununited
osteochondral fracture and 7 to 13 percent for a 2 mm cartilage interval. Class 2 is rated at 14 to
24 percent with a one mm cartilage interval yielding a 14 to 17 percent impairment and no
cartilage interval yielding a 16 to 24 percent impairment.16 The sixth edition explains that an
impairment is initially assigned the default value of C and then the final impairment is calculated
using the grade modifiers described in section 16.3.17
Dr. Valentino, who examined appellant in December 2009, advised that he could return
to full duty without restrictions. There is no objective evidence in this case describing a specific
cartilage interval. Dr. Berman properly explained his calculations under the sixth edition of the
A.M.A., Guides and explained why Dr. Becan’s rating was not in conformance with the A.M.A.,
Guides. There is no probative medical evidence of record that appellant had a greater
impairment. Accordingly, there is no conflict in medical evidence and appellant has not
established entitlement to greater than a 10 percent impairment of the right lower extremity for
which he received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.18
CONCLUSION
The Board finds that appellant has not established that he has right lower extremity
impairment greater than 10 percent for which he received a schedule award.

15

Id. at 511.

16

Id.

17

Id. at 497, section 16.2.

18

For example, appellant could submit evidence such as an x-ray or MRI scan describing a specific cartilage
interval.

5

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

